The opinion of the court was delivered by
Redeield, Ch. J.
The facts in this case show that as between Allen and the plaintiff the superior title to the land was in the plaintiff, and, as to this contract, Allen agreed, virtually, to raise the potatoes for the plaintiff, and that, from the first to the last, the title should be in the plaintiff. This contract was bona fide, and upon sufficient consideration; and the contract, under which the defendant claims title, was made with a full knowledge of the plaintiff’s contract with Allen. It is then resolved into a mere question whether, under the state of facts, we can regard the title in the potatoes as in the plaintiff The case is no doubt pretty near the line, and might without much violence be decided either way. According to the decisions of many of the American states, it would not be regarded as vesting any title in the plaintiff, which would be exempt from attachment by the creditors of Allen. But by our decisions, if the land is to be regarded as the plaintiff’s, a contract for the growing crop to be his property is valid, even as against attaching creditors of the tenant. Smith v. Atkins, 18 Vt. We think the principle of this case must control the present.
Judgment affirmed.